 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:18-MC-00018-TLN-CKD
12                         Plaintiff,
                                                            CONSENT JUDGMENT OF FORFEITURE
13                 v.
14   APPROXIMATELY $10,270.00 IN U.S.
     CURRENCY, and
15
     APPROXIMATELY $6,100.00 IN U.S.
16   CURRENCY,
17                         Defendants.
18

19          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

20          1.     On September 28, 2017, agents with the Drug Enforcement Administration (“DEA”)

21 seized Approximately $10,270.00 in U.S. Currency from Hugo Huazo Jardinez and Approximately

22 $6,100.00 in U.S. Currency from Florencia Huazo Jardinez during the execution of a Federal search

23 warrant at 779 Louise Avenue, Yuba City, CA (hereafter collectively “defendant currency”).

24          2.     The DEA commenced administrative forfeiture proceedings, sending direct written notice

25 to all known potential claimants and publishing notice to all others. On or about November 20, 2017, the
26 DEA received a claim from Hugo Huazo Jardinez and Blanca Parra Castillo asserting an ownership

27 interest in the Approximately $10,270.00 in U.S. Currency. On or about November 20, 2017, the DEA

28 received a claim from Jorge Guzman-Aguilar and Florencia Huazo Jardinez asserting an ownership
                                                    1
29                                                                              Consent Judgment of Forfeiture

30
 1 interest in the Approximately $6,100.00 in U.S. Currency (hereafter collectively “claimants”).

 2          3.      Claimants do not contest the United States’ representation that it could show at a

 3 forfeiture trial the following: In early 2016, several individuals were arrested and indicted for

 4 distributing methamphetamine in the Eastern District of California. In March 2017, investigators

 5 identified a methamphetamine distributor related to the 2016 takedown that was not charged.

 6 Subsequent investigation identified the residence located at 779 Louise Avenue, Yuba City, California,

 7 as being associated with a source of supply for this methamphetamine distributor.

 8          4.      Prior to the execution of the Federal search warrant at 779 Louise Avenue, Yuba City,

 9 California, a vehicle registered to Hugo Huazo Jardinez at that address attempted to deliver

10 approximately four pounds of methamphetamine to a drug customer. The methamphetamine was

11 seized by law enforcement and the driver (Agustin Guarneros Licona) of the vehicle was arrested.

12 During the execution of the federal search warrant at 779 Louise Avenue, investigators determined that

13 each bedroom of the residence was occupied by a different family unit.

14          5.      Claimants do not dispute the United States’ representation that suspected

15 methamphetamine, plastic packaging containing suspected drug residue, and a .22 caliber pistol were

16 seized from the southwest bedroom of the residence. Plastic packaging containing suspected drug

17 residue was seized from the garage of the residence.

18          6.      Claimants do not dispute the United States’ representation that agents located indicia in

19 the name of Hugo Huazo Jardinez and Blanca Parra Castillo, a .22 caliber pistol, and the defendant
20 Approximately $10,270.00 in U.S. Currency in the northwest bedroom. The government contends that a

21 drug detection dog alerted to the smell of narcotics on the cash.

22          7.      Claimants do not dispute the United States’ representation that agents located indicia in

23 the name of Jorge Guzman-Aguilar and Florencia Huazo Jardinez, and the defendant Approximately

24 $6,100.00 in U.S. Currency in the northeast bedroom. The government contends that a drug detection

25 dog alerted to the smell of narcotics on this cash as well.
26          8.      Claimants do not contest the United States could further show at a forfeiture trial that the

27 defendant currency is forfeitable to the United States pursuant to 21 U.S.C. § 881(a)(6).

28          9.      Without admitting the truth of the factual assertions contained above, claimants
                                                         2
29                                                                                      Consent Judgment of Forfeiture

30
 1 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

 2 of this matter, claimants agree that an adequate factual basis exists to support forfeiture of the defendant

 3 currency. Claimants acknowledged that they are the sole owners of the defendant currency, and that no

 4 other person or entity has any legitimate claim of interest therein. Should any person or entity institute

 5 any kind of claim or action against the government with regard to its forfeiture of the defendant

 6 currency, claimants shall hold harmless and indemnify the United States, as set forth below.

 7          10.     This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

 8 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.
 9          11.     This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

10 which the defendant currency was seized.

11          12.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

12 Stipulation for Consent Judgment of Forfeiture.

13          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

14 AND ADJUDGED:

15          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

16 between the parties.

17          2.      Upon entry of this Consent Judgment of Forfeiture, $2,270.00 of the Approximately

18 $10,270.00 in U.S. Currency and Approximately $6,100.00 in U.S. Currency, together with any interest

19 that may have accrued on the total amounts seized, shall be forfeited to the United States pursuant to 21
20 U.S.C. § 881(a)(6), to be disposed of according to law.

21          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

22 $8,000.00 of the Approximately $10,270.00 in U.S. Currency shall be returned to claimants Hugo

23 Huazo Jardinez, Blanca Parra Castillo, Jorge Guzman-Aguilar, and Florencia Huazo Jardinez through

24 their attorney Arturo A. Marquez.

25          4.      The United States of America and its servants, agents, and employees and all other

26 public entities, their servants, agents and employees, are released from any and all liability arising out

27 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

28 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said
                                                       3
29                                                                                  Consent Judgment of Forfeiture

30
 1 seizure or forfeiture, as well as to those now known or disclosed. Claimants waived the provisions of

 2 California Civil Code § 1542.

 3          5.     No portion of the stipulated settlement, including statements or admissions made

 4 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

 5 Rules of Evidence.

 6          6.     All parties will bear their own costs and attorney’s fees.

 7          7.     Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 8 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause
 9 for the seizure of the above-described defendant currency.

10          IT IS SO ORDERED
11 Dated: December 18, 2018

12

13

14                                    Troy L. Nunley
15                                    United States District Judge

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         4
29                                                                                    Consent Judgment of Forfeiture

30
